Citation Nr: 9913680	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  98-18 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for cold injury 
residuals.

2. Entitlement to service connection for a hiatal hernia.

3. Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1953 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
disability due to cold injury residuals.

2.  There is no competent medical evidence of a current 
disability due to a hiatal hernia.

3.  There is no competent medical evidence linking the 
veteran's diabetes mellitus to his period of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for cold 
injury residuals is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
hiatal hernia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  To establish service connection, the veteran 
carries the burden of "submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
A well-grounded claim is one that is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski 1 Vet App. 78, 81 
(1990).  For a claim to be well-grounded, there must be (1) 
competent medical evidence of a current disability; (2) lay 
or medical evidence, as appropriate, of incurrence or 
aggravation of a disease or injury in service; and (3) 
competent medical evidence of a nexus between the in-service 
disease or injury and the current disability.  Epps v. Gober, 
126 F.3d 1464, 1467-1468 (Fed. Cir. 1997).

In the present case, the veteran submitted a newspaper 
article concerning VA's recognition of frostbite residuals of 
Korean War veterans.  VA outpatient records from October 1997 
indicate that the veteran sustained a myocardial infarction 
and underwent an angioplasty.  The veteran also was followed 
throughout the year at the nutrition clinic for diabetes 
mellitus.

Private medical records from St. Elizabeth Medical Center 
reflect that the veteran underwent surgery for a fractured 
left wrist in December 1992.  Private medical records from 
Kettering Memorial Hospital reflect that the veteran 
underwent surgery for an esophageal hiatus hernia with reflux 
esophagitis in April 1966.  The veteran had complained of 
epigastric burning, vomiting, and subcostal and substernal 
pain for the previous six months.

Lay statements submitted in November 1998 from the veteran's 
mother, sister, and brother claim that the veteran was 
treated for frostbite and a bleeding ulcer in service and 
that he has had many problems with his feet and legs.

In conclusion, the Board recognizes that the RO was 
unsuccessful in its attempts to obtain the veteran's service 
medical records.  However, the Board finds that, even 
accepting the veteran's account of in-service injuries and 
treatment, his claims would still fail.  Notably, the veteran 
has submitted no medical evidence of current disabilities 
related to frostbite or due to a hiatal hernia.  The record 
is devoid of any evidence pertaining to treatment, symptoms, 
or diagnosis of a disability related to cold injury 
residuals.  As to the hiatal hernia claim, the only evidence 
of record pertains to a surgery performed in 1966.  At the 
time of surgery, the veteran complained of symptomatology for 
the previous six months, with no reference to any in-service 
problems.  In addition, the record contains no evidence of a 
hiatal hernia disability in the more than 30 years since the 
surgery.  Consequently, the record also has failed to provide 
any competent medical evidence illustrating a nexus between 
these alleged disabilities and the veteran's period of active 
service.

The evidence does establish that the veteran currently has 
diabetes mellitus.  However, the veteran has submitted no 
competent medical evidence of a nexus between this disability 
and his period of active service.  The evidence of record 
does not establish the date of onset of the diabetes nor does 
it contain a medical opinion as to the etiology of the 
diabetes.  Moreover, the Board cannot rely on the statements 
of the veteran and his family members because evidence of a 
medical nexus cannot be established by lay testimony.  Brewer 
v. West, 11 Vet.App. 228, 234 (1998); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Accordingly, the veteran's claims 
must be denied as not well grounded.

The veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims, 
and as an explanation as to why his current attempt fails.

ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for cold injury residuals is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a hiatal hernia is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for diabetes mellitus is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

